3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
Claim 1 has been amended, and claims 59-62 have been added.  Claims 2-4, 21-24, 27-29, 36, and 59-62 are withdrawn, and claims 1 and 51-52 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the rejections of claim 1 under 35 USC 102 and 35 USC 101, in view of the amendment of claim 1 to add the limitation “administering to the subject lifestyle modification and regularly scheduled screening/examination” (although it is noted that this amendment also adds new matter to the claims, as indicated below).  Claims 1 and 51-52 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Non-compliant amendment entered as a courtesy
Applicant’s Amendment of January 19, 2022 fails to comply with 37 CFR 1.121(c), as several withdrawn claims have not been provided with the correct status 
Election/Restrictions
Applicant's election with traverse of Group I, and of the species of “a bacterial species whose genome comprises the nucleotide sequence set forth in SEQ ID NO: 3”, in the reply filed on April 28, 2021 is again acknowledged.
Claims 21-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2021.
Claims 2-4, 27-29, 36, and 59-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2021.
Claims 1 and 51-52 remain directed to the elected species and are under consideration herein.  As prior art continues to apply against the claims as directed to the elected species, no further search and consideration of additional species has been performed (and thus new claims 59-62 are among the claims withdrawn as being drawn to nonelected species).  
Claim Rejections - 35 USC § 112(a)/new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to add a step of “administering to the subject lifestyle modification and regular scheduled screening/examination”.  While the application as filed does disclose prescribing “non-pharmacological treatments” including lifestyle modification and regularly scheduled screening/examination (e.g., paragraph 141), as well as the performance of screening and examination by colonoscopy (which constitutes a type of “administering” of a particular type of screening/examination), there is no disclosure in the application as filed of the “administering” of lifestyle modification, or of the genus of “administering.....regularly scheduled screening/examination”.  Rather, the specification discloses “prescribing” the activities of e) of amended claim 1, and the administering of a particular type of activity embraced by this language.  The amendment of January 19, 2022 thus adds new matter to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 51-52 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (Gut 66(1):70-78 [published online 09/25/2015]; cited in IDS), as evidenced by the specification and Feng et al (WO2015018308A1 [02/12/2015]; previously cited).  
It is again noted that the specification teaches that SEQ ID NO: 3 “is the nucleotide sequence of m482585” (see paragraph 49 at page 10).  Further, instant SEQ ID NO: 3 is 100% identical to SEQ ID NO: 10 of Feng et al (as is illustrated by the alignment provided in Appendix A); Feng et al teach that their SEQ ID NO: 10 is the sequence of m482585 (see page 24 at the first full paragraph).  Thus, the teachings of the specification and of Feng et al’s make clear that the claim limitation “the nucleotide sequence set forth in SEQ ID NO:3” is inherently met by the teaching of “m482585”.  
	Yu et al teach methods that include performing qPCR of m482585 on DNA obtained from stool samples of both colorectal cancer (CRC) patients and healthy controls, comparing the levels of m482585 in patients as compared to controls, and determining that m482585 is “significantly enriched” (i.e., increased) in CRC patients, meeting the requirements of step (a) of independent claim 51 (and clearly anticipating that claim) (see entire reference, particularly the description of “Sample collection and DNA preparation” at page 71, left column bridging to right column; “Validation of gene markers by qPCR” at page 72, left column; and “Evaluating CRC biomarkers using 
The reply of January 19, 2022 traverses the rejection on the following grounds.  Applicant argues that the Yu et al reference “is not citable against the claims” for reasons previously argued (relying on the previously filed Declaration), which arguments were previously addressed by the examiner in the Final rejection mailed December 6, 2021 (as is acknowledged and summarized at pages 6-7 of the Reply).  The reply particularly urges that the pending claims “focusing on the detection of elevated biomarker m482585 (SEQ ID NO: 3) level as indication of increased risk for colon cancer, are fully supported by USSN 62/379,635 as filed, e.g., in paragraph [141] on page 45”.  Applicant thus urges that Yu et al is not in fact citable against the pending claims.
These arguments have been thoroughly considered but are not persuasive.  Initially, it is noted regarding claim 1 that that claim is no longer rejected under 35 USC 102 but is rejected under 35 USC 103 for the reasons given below; that claim as amended includes new matter and is also clearly not supported by provisional 62/379,635.  Regarding the claims now rejected under 35 USC 102, claims 51-52, those claims require not just “detection of elevated biomarker m482585 (SEQ ID NO: 3) level as indication of increased risk for colon cancer”, but an active step of “performing a polymerase chain reaction to amplify the nucleotide sequence set forth in SEQ ID NO: 3, thereby quantitatively determining level of the bacterial species whose genome .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (Gut 66(1):70-78 [published online 09/25/2015]; cited in IDS), as evidenced by the specification and Feng et al (WO2015018308A1 [02/12/2015]; previously cited).  
Again, the specification teaches that SEQ ID NO: 3 “is the nucleotide sequence of m482585” (see paragraph 49 at page 10).  Further, instant SEQ ID NO: 3 is 100% identical to SEQ ID NO: 10 of Feng et al (as is illustrated by the alignment provided in Appendix A); Feng et al teach that their SEQ ID NO: 10 is the sequence of m482585 (see page 24 at the first full paragraph).  Thus, the teachings of the specification and of Feng et al’s make clear that the claim limitation “the nucleotide sequence set forth in SEQ ID NO:3” is inherently met by the teaching of “m482585”.  


	With regard to the new claim limitation “administering to the subject lifestyle modification and regularly scheduled screening/examination”, while Yu et al do not disclose the performance of such steps, Yu et al do teach that: a) their “study takes a step further towards affordable early diagnosis of CRC by targeted analysis of metagenomic biomarkers” in fecal samples (page 71, left column; see also page 75, prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Yu et al so as to have included further steps of administering lifestyle modification, including regular scheduled screening/ examination taking the form of further regular CRC screening/exams combined with stool sample collection for purposes of repeating and extending the analysis of Yu et al.  An ordinary artisan would have been motivated to have made such modifications for the benefits of continuing to pursue the development of early diagnostics for CRC (including recurrence in patients previously treated for CRC and already tested with regard to m482585), validating markers (including m482585) and identifying new markers for such diagnostics, and comparing the effectiveness of such markers with “currently used diagnostic approaches”, as suggested by Yu et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634